significant index number department of the treasury internal_revenue_service washington d c oveninent erirics nov sextiep rasa re taxpayer dear this letter constitutes notice that approval has been granted for your request for a 5-year automatic_extension for amortizing the unfunded liabilities as of date for the above-named plan which are described in sec_431 b and b of the intemal revenue code code and sec_304 b b and b of the employee_retirement_income_security_act_of_1974 erisa’ this extension is effective with the plan_year beginning january big_number this extension applies to the eligible amortization charge bases established as of january which result in a net unfunded liabllity of as ofthatdate the extension of the amortization periods of the unfunded liabilities of the plan was granted in accordance with sec_431 dx1 of the code sec_431 1a of the code requires the secretary to extend the period of time required to amortize any unfunded_liability of a plan for a period of time not in excess of years if the plan submits an application meeting the criteria stated in section d b the plan has submitted the required information to meet the criteria in sec_431 b including a certification from the plan’s actuary that i absent the extension under subparagraph a the plan would have an accumulated_funding_deficiency in the current plan_year or any of the succeeding plan years ii the plan_sponsor has adopted a plan to improve the plan's funding status ii the plan is projected to have sufficient assets to iv the notice required under paragraph a has been timely pay expected benefits and anticipated expenditures over the amortization period as extended and provided we have sent a copy of this letter to the to the and to your ‘ authorized representative pursuant to a power_of_attorney on file in this office this ruling is directed only to the taxpayer that requested it sec_6110 of the internal_revenue_code provides that it may not be used or cited by others as precedent if you require further assistance in this matter please contact ec david m ziegler manager ep actuarial group
